

116 HR 2361 IH: Hepatitis Exposure Prevention Act of 2019
U.S. House of Representatives
2019-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2361IN THE HOUSE OF REPRESENTATIVESApril 25, 2019Mr. Mast introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to administer vaccinations for hepatitis A,
			 at no cost to the inoculated, in certain areas at risk of a hepatitis A
			 outbreak.
	
 1.Short titleThis Act may be cited as the Hepatitis Exposure Prevention Act of 2019 or the HEP A Act of 2019. 2.Vaccination for hepatitis A in areas at risk of a hepatitis A outbreak The Secretary of Health and Human Services, acting directly or by entering into contracts or awarding grants, may administer vaccinations for hepatitis A, at no cost to the inoculated, in any area within a State for which there is in effect a declaration by the Governor of the State designating such area as at risk of a hepatitis A outbreak.
		